TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00553-CV



                       In re Creedmoor-Maha Water Supply Corporation


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               In light of this Court’s March 3, 2010 judgment in Cause No. 03-09-00460-CV,

Creedmoor-Maha Water Supply Corporation v. Texas Commission on Environmental Quality and

Jona Acquisition, Inc., we dismiss as moot Creedmoor’s petition in this cause for injunctive relief

pending our disposition of that appeal.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: April 1, 2010